Name: Commission Regulation (EEC) No 3606/87 of 30 November 1987 correcting Regulation (EEC) No 3564/87 and (EEC) No 3565/87 fixing the import levies and the premiums to be added to the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 12. 87 Official Journal of the European Communities No L 339/65 COMMISSION REGULATION (EEC) No 3606/87 of 30 November 1987 correcting Regulation (EEC) No 3564/87 and (EEC) No 3565/87 fixing the import levies and the premiums to be added to the import levies on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1907/87 (2), and in particular Articles 11 (2) and 13 (6) thereof, Having ' regard to Commission Regulation (EEC) No 833/87 of 23 March 1987 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain Basmati variety falling within subheading ex 10.06 B I or II of the Common Customs Tariff (3), and in particular Article 8 thereof, Whereas the levies applicable to imports of rice and broken rice were fixed in Commission Regulation (EEC) No 2603/87 (4), as last amended by Regulation (EEC) No 3564/87 0 ; Whereas the premiums to be added to the import levies were fixed by Commission Regulation (EEC) No 2604/87 (6), as last amended by Regulation (EEC) No 3565/87 0 ; Whereas a mistake has crept into those Regulations ; whereas the Regulations in question should be corrected accordingly, HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 2 of Regulations (EEC) No 3564/87 and (EEC) No 3565/87, '30 November' is hereby replaced by '1 December 1987'. 2. The Annex to Regulation (EEC) No 3565/87 is hereby replaced by the Annex hereto . Article 2 1 . The Regulation shall enter into force on 1 December 1987. 2. Regulations (EEC) No 3564/87 and (EEC) No 3565/87 shall , however, apply at the request of the party concerned on 30 November 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 182, 3 . 7 . 1987, p. 51 . (3) OJ No L 80, 24. 3 . 1987, p. 20 . (4) OJ No L 245, 29 . 8 . 1987, p . 36 . 0 OJ No L 338 ,- 28 . 11 . 1987, p . 5 . (6) OJ No L 245, 29 . 8 . 1987, p. 39 . f7) OJ No L 338 , 28 . 11 . 1987, p. 7. No L 339/66 Official Journal of the European Communities 1 . 12. 87 ANNEX to the Commission Regulation of 30 November 1987 fixing the premiums to be added to the import levies on rice and broken rice (ECU/ tonne) CCT heading No Description Current 12 1st period 1 2nd period 2 3rd period 3 ex 10.06 Rice : B. Other : I. Paddy rice ; husked rice : a) Paddy rice : 1 . Round grain 0 0 0  2 . Long grain 0 0 0  b) Husked rice : \ Il 1 . Round grain 0 0 0  \ 2 . Long grain 0 0 0  II . Semi-milled or wholly milled rice : I a) Semi-milled rice : IIIIII 1 . Round grain 0 0 0  2. Long grain 0 0 0  b) Wholly milled rice : \\\\Il 1. Round grain 0 0 0  2. Long grain 0 0 0  III . Broken rice 0 0 0 0